Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the assembly/details of the expanding flange and the building section as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-17, 22 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hendrich (3863419).
Hendrich shows a modular building section comprising: a roof portion (14 or 12) extending in longitudinal direction between opposite first and second ends; and a pair of first and second legs (90, 92, 48, 46), each leg having a length that extends between an upper end and a lower end of the respective leg, the first leg pivotally attached about a first pivot axis (the joint at 156, figure 9) to the roof portion proximate the roof portion first end, the second leg pivotally attached about a second pivot axis to the roof portion proximate the roof portion second end (the opposite side), the first and second pivot 
Per claim 2, Hendrich further shows the roof portion is substantially rigid and in their stowed positions the first leg and the second leg are both disposed beneath the roof portion.
Per claim 3, Hendrich further shows the first leg and the second leg in their stowed positions are substantially co-planar (figure 11, 8).
Per claim 4, Hendrich further shows each leg has a free end at which the leg lower end terminates; and wherein the distance between the pivot axis and the free end of each respective leg is no greater than one half the distance between the first and second pivot axes of the roof portion (figure 11 shows the claimed distance).
Per claims 5-6, Hendrich further shows the roof portion is articulable between the roof portion first and second ends (figures 4-5) and comprises a pair of roof sections pivotally connected to each other about a roof pivot axis (figure 4); wherein the building section is adapted for selectively assuming, with the first and second legs in their stowed positions, a roof portion extended condition in which the first and second legs are disposed beneath the roof portion, and a folded configuration in which the roof sections are vertically stacked; and wherein the distance the roof portion extends in the longitudinal direction in the folded configuration is approximately one-half the distance that the roof portion extends in the longitudinal direction in the building section installed state, and the length of the building section in the folded configuration is comparatively reduced, whereby transportation or storage of the modular building section can be better accommodated, wherein the roof portion is supported proximate the roof pivot 
Per claim 11, Hendrich further shows with the modular building section in an expanded state each leg has a fully expanded position into which the leg is secured relative to the roof portion.
Per claim 12, Hendrich further shows a modular clearspan building comprising at least one modular building section of claim 1 in an installed state.
Per claim 13, Hendrich further shows the at least one modular building has lateral edges, and the modular clearspan building comprises a plurality of laterally adjacent modular building sections in an installed state, the sections interconnected along juxtaposed lateral edges thereof (col 2 lines 27).
Per claim 14, Hendrich further shows prior to being in an installed state the first and second legs comprise substantially finished wall portions of a modular clearspan building a modular clearspan building.
Per claims 15-16, Hendrich further shows, wherein the building section is manufactured and configured for transportation to a construction site with the roof portion and the legs defining substantially finished roof and wall portions, respectively, of a completed modular clearspan building, wherein the roof portion and/or wall portions of the modular building section as delivered to a construction site include structural and/or operational features of a completed modular clearspan building 9col (col 1 lines 64-68).
Per claim 17, Hendrich further shows the structural and/or operational features are defined by componentry of the modular building section as delivered to .

Claims 18, 23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrich (3863419) in view of Stout (2155876).
Hendrich as modified shows all the claimed structural limitations except for a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented.
Stout shows a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hendrich’s modified structures to show a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented as taught by Stout to enable easy precise relocation of the modular structure to mounting site as the module is heavy and wheels would assist with on site assembly.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Hendrich to show each expanding flange each expanding flange is biased into its open position and is moveable from its open position into a depressed position through sliding engagement between the expanding flange and the respective legs, wherein movement of the legs from its stowed position into its expanded position is permitted in the expanding depressed position, the section is movable from its collapsed state into the expanded state in combination with other claimed limitations.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
The references as set forth above shows the claimed limitations including the newly added limitations to the “ building section is configured….to the construction site”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different foldable structures.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/2/2021